Citation Nr: 0019285	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for left hip piriformis 
syndrome.

3.  Entitlement to an increased evaluation for adjustment 
disorder secondary to history of assault, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to July 
1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which granted service connection for 
an adjustment disorder secondary to history of assault with 
the assignment of a 10 percent rating effective from January 
22, 1997, and which denied service connection for lumbosacral 
strain and left hip piriformis syndrome.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the appellant's period of service 
and the current diagnoses for lumbosacral strain and left hip 
piriformis syndrome.

2.  The appellant's psychiatric disorder is currently 
manifested by complaints of anxiety and intermittent 
depression.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
lumbosacral strain has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection for left hip 
piriformis syndrome has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for adjustment disorder secondary to history of 
assault are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 9499-9413 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for lumbosacral strain 
and left hip piriformis syndrome.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).
However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the appellant's 
period of service and the current medical findings for 
lumbosacral strain and left hip piriformis syndrome.  Service 
medical records show that, in 1980, the appellant reported 
low back pain and left leg pain after a fall.  This was 
assessed as soft tissue injury of the left hip and sacroiliac 
joint strain with occasional spasms.  Periodic service 
examination in September 1983 noted a history of left hip 
injury in 1980 with low back pain and intermittent pain in 
the left hip with physical exercise.  The appellant reported 
that she did not receive medical care for her back and hip 
problems post service because she lacked insurance.  Post 
service employee health records show complaints of low back 
and left leg pain in October 1994 after lifting a table.  The 
assessment was lumbosacral strain.  In July 1997, a VA joint 
examination was conducted.  The appellant reported that she 
injured her back and left hip in 1981 when she fell on ice 
during service.  She further reported that her back returned 
to normal after this injury, but that she has had 
intermittent occasional low back pain, progressively 
worsening over the last year.  Also, the low back pain was 
reported to radiated into the left leg.  An x-ray study 
revealed minimal degenerative disc changes.  The impression 
was lumbosacral strain with mechanical low back pain and left 
hip piriformis syndrome.

None of the medical evidence of record establishes the 
requisite nexus, or link, between the appellant's period of 
service (or in-service injury) and the current diagnoses for 
the back and hip.  Additionally, we note that there is no 
medical evidence of record showing chronicity or continuity 
of either back or left hip symptomatology since service 
discharge.  Accordingly, the claims for service connection 
are not well grounded.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the injury to the back and left 
hip in service and the current diagnoses for lumbosacral 
strain and left hip piriformis syndrome.  However, as a 
layman, the appellant is not competent to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 
Vet.App. 211 (1993).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its January 1999 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of her application for the claims for service 
connection.

II.  Claims for Increase

The appellant contends that the 10 percent evaluation 
assigned her service-connected adjustment disorder secondary 
to history of assault does not reflect adequately the 
severity of her psychiatric symptomatology.  She asserts that 
the evaluation should be increased based upon the nature of 
her assault, her feelings of vulnerability, debt, and 
occasional panic attacks.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that her disability is more severe, her claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Our review of the evidence of record shows that the service 
medical records are negative for treatment relative to any 
assault, sexual or otherwise, and there is no evidence in the 
claims folder of any criminal charges filed by the appellant 
for assault in service.  In pertinent part, service medical 
records show that, between January and June 1981, the 
appellant was seen for gynecological problems related to 
pelvic inflammatory disease (PID).  In July 1981, per routine 
intake appointment, the appellant was referred to mental 
health services for follow-up therapy for unknown reasons.  A 
treatment entry dated September 1981 reflects that the 
appellant was seen from July 10 through September 14, 1981, 
for "crisis intervention" with plans to enter therapy.  The 
discharge diagnosis was "situation adjustment reaction."  
Report of periodic service examination dated 1983 is negative 
for complaints or findings for depression or nervous trouble.

The appellant filed a claim for service connection for the 
back and left hip in January 1997.  No psychiatric claim was 
raised.  On VA general medical examination in July 1997, the 
appellant reported a history of "depression due to emotional 
distress suffered after being assaulted in Germany in 1981 
while on active duty."  Psychiatric review was unremarkable.  
The diagnoses included history of depression and emotional 
trauma since after assault in Germany.  It was stated that 
"the patient reports intermittent episodes of emotional 
lability as well as depression since that time."  She was 
referred to psychiatric services for evaluation of possible 
post traumatic stress disorder.

On VA psychiatric examination in August 1997, the appellant 
reported that a fellow service member sexually assaulted her 
in 1981.  She reported that a psychiatrist or counselor once 
saw her at the time of the assault, but not since.  The 
appellant complained of some anxiety around men.  She 
reported that she was married three times and that the 
relationships were physically abusive.  Mental status 
examination revealed that the appellant was alert and 
oriented times three.  She was cooperative with good eye 
contact and normal psychomotor activity.  Speech was clear 
coherent, organized and goal-directed.  There was no evidence 
of psychosis.  The appellant described her mood as mostly 
anxious with intermittent periods of depression.  She 
appeared anxious and tearful during the interview.  She 
denied flashbacks or nightmares regarding her assault.  
Insight and judgment were regarded as poor by the examiner 
because the appellant had not previously sought out 
psychiatric services for follow up of her assault.  
Concentration and cognition were grossly intact.  The 
examiner commented that the appellant's "symptoms have not 
been significant enough over the past 16 years for her to 
seek psychiatric care."  The Axis I diagnosis was adjustment 
disorder secondary to assault, chronic.  Axis IV stressors 
included history of abusive relationships and history of 
sexual assault.  An Axis V Global Assessment of Functioning 
Scale score of 70 was assigned.

In a statement dated September 1997, the appellant's mother 
reported that the appellant was "subjected to 
physical/sexual assault, I believe in July 1981."  According 
to the mother, the appellant was beaten severely, requiring 
medical treatment.  The mother stated that she learned of 
this incident by telephone from the appellant shortly after 
it occurred.  The mother reported that, after the assault, 
the appellant returned home on leave and, at that time, she 
was observed to be nervous, sleep fitfully, and to have been 
gaining weight.  The mother was essentially silent regarding 
any current symptoms and stated only that she believed that 
the appellant "still needs help in dealing with this episode 
that affected her life."

By a rating decision dated October 1997, VARO awarded service 
connection for adjustment disorder secondary to history of 
assault.  A 10 percent evaluation was assigned by analogy 
under the schedular criteria in diagnostic code 9413.

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
It is this new schedular criteria that have been applied in 
the appellant's case since her claim was initially 
adjudicated after the effective date of these provisions.

The schedular criteria under diagnostic codes 9201 through 
9440 provide as follows:

A 100 percent disability evaluation where 
there is objective evidence of total 
occupational and social impairment, due 
to such symptoms as:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent disability evaluation is 
provided where there is objective 
evidence of occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or work-like setting); 
inability to establish and maintain 
effective relationships.
A 50 percent disability evaluation is 
provided where there is objective 
evidence of occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is provided where 
there is objective evidence of 
occupational and social impairment with 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 10 percent evaluation is provided where 
there is objective evidence of 
occupational and social impairment due to 
mild or transient symptoms with decreased 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A noncompensable evaluation is provided 
where a mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
See 38 C.F.R. § 4.133 (formerly § 4.132), Diagnostic Code 
9413 (1999) (as revised, effective November 7, 1996 ).

The evidence of record shows that the service-connected 
psychiatric disorder is manifested by complaints of anxiety 
and intermittent depression.  On VA psychiatric examination 
in August 1997, the mental status findings were essentially 
unremarkable, with the exception of the appearance of 
anxiousness and tearfulness during the interview.  Notably, 
the appellant has not been sufficiently symptomatic since the 
alleged sexual assault occurred in service, roughly 16 years 
earlier, to have sought out psychiatric treatment or therapy.  
A Global Assessment of Functioning Scale score of 70 was 
assigned by the VA examiner in August 1997, which represents 
essentially the presence of some mild symptoms.  See 
DIAGNOSTIC AND STATISTICAL MANUAL, DSM- IV, 3rd Ed. (1995).  We note 
that the appellant has not experienced any nightmares or 
flashbacks relative to the alleged assault and is employed.  
While the appellant reported a history of abusive 
relationships and three failed marriages, we observe that she 
was married with children at the time of the alleged assault 
in service, which suggests that at least one of her "abusive 
relationships" predated the assault incident.  Therefore, 
the appellant's history of abusive relationships does not 
appear entirely attributable to her alleged assault in 
service.

Having considered the appellant's complaints along with the 
other objective evidence of record, the Board finds that the 
criteria for a rating in excess of 10 percent under 
diagnostic code 9413 are not met.  The preponderance of the 
evidence is against the claim for increase.

Because the appellant has perfected an appeal as to the 
assignment of the initial ratings following the initial award 
of service connection, the Board has evaluated all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present in accordance with the Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds no basis 
for staged ratings in this case.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that her service-connected adjustment disorder 
secondary to history of assault has markedly interfered with 
her employment status beyond that interference contemplated 
by the assigned evaluation.  We note that the record shows 
that the appellant is employed with the Bay Pines, Florida, 
VA Medical Center as a patient service assistance.  See REPORT 
OF VA EXAMINATION, dated August 1997.  She does not aver nor 
does the record show interference with her occupation due to 
psychiatric problems.  There is also no indication that the 
appellant's service-connected psychiatric disorder has 
necessitated any period, much less frequent periods, of 
hospitalization in the past.  As such, the Board is not 
required to remand this matter to VARO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Service connection for lumbosacral strain is denied.

Service connection for left hip piriformis syndrome is 
denied.

An increased rating for adjustment disorder secondary to 
history of assault is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

